Citation Nr: 0820633	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder 
(claimed as rash on the hands and hips), to include the issue 
of whether the new and material standard applies to the 
claim.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a VA Form 21-4138 received in April 2006, the veteran 
raised several issues for RO consideration which have not 
been developed or adjudicated.  The Board directs the RO's 
attention to this document for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.

REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  A June 2004 VA clinic audiology 
examination measured auditory thresholds exceeding 40 
decibels for both ears in the frequency of 4000 Hertz.  Thus, 
the veteran manifests bilateral hearing loss disability per 
VA standards.  38 C.F.R. § 3.385.  

The veteran believes that his hearing loss is related to 
exposure to acoustic trauma during combat service.  He argues 
that, according to Hensley v. Brown, 5 Vet. App. 155 (1993), 
his audiometric testing taken at the time of his induction 
and separation from service documents a measurable decrease 
of his hearing acuity in service.

As noted in Hensley, audiometric testing provides an 
objective measurement of hearing acuity, and the significance 
of interval threshold shifts during service involves a 
medical conclusion which is beyond the Board's competence.  
See Hensley, 5 Vet. App. at 161-62.  

On this record, the Board finds that medical opinion is 
necessary to determine the probable onset and etiology of the 
veteran's current bilateral hearing loss and claimed 
tinnitus.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The RO has certified for appeal an issue of entitlement to 
service connection for rash on the hands and hips.  An April 
2003 RO rating decision denied an application to reopen a 
claim of service connection for a skin rash on the basis that 
there was no evidence of a current disability.  The veteran 
initiated an appeal with this decision by filing a timely 
notice of disagreement in May 2003.  A September 2003 
statement of the case (SOC) denied the claim on the merits, 
finding that current diagnoses of tinea versicolor, heat 
rash, tinea pedis and onychomycosis were not incurred in or 
aggravated by service.

The veteran next submitted a written statement referring to a 
rash on his hands and hips in October 2004, which is well 
beyond the time period for a timely filed substantive appeal.  
See 38 C.F.R. § 20.302(b).  The claims folder does not 
reflect that the veteran's current claim is based upon a 
diagnosis not previously considered by the RO.  See Boggs v. 
Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (claims based 
on distinctly different diagnosed diseases must be considered 
separate and distinct claims).

Based upon the above, the Board finds that the new and 
material standard applies to this case as the April 2003 RO 
rating decision is final for jurisdictional purposes.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In light of Kent and the veteran's lack of knowledge that the 
claim is subject to the new and material standard, the Board 
can not proceed to decide this issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative corrective VCAA notice that 
complies with the Court's decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
specifying that his service connection 
claim for a skin disorder was previously 
denied on the basis that the established 
diagnoses of tinea versicolor, heat rash, 
tinea pedis and onychomycosis were not 
incurred in or aggravated by service, and 
inform him of what evidence and information 
is necessary to reopen the claim and to 
substantiate the claim on the merits.

2.  Obtain the veteran's VA clinical 
records of treatment for hearing loss, 
tinnitus and skin disease since March 2006 
(if any).

3.  The veteran should then be scheduled 
for an audiological examination in order to 
determine the probable onset and etiology 
of his bilateral hearing loss and tinnitus.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review.  

The examiner should describe the medical 
findings of record pertaining to the 
bilateral ear loss and tinnitus disability 
and express an opinion on the following 
questions:

a) whether it is at least as likely as 
not (probability of 50% or greater) 
that the veteran's hearing loss of the 
left and/or right ear was first 
manifested in service, is the result of 
exposure to noise trauma during service 
or is otherwise related to active 
service from July 1965 to July 1967;

b)  whether the veteran currently 
manifests tinnitus disability and, if 
so;

c)  whether it is at least as likely as 
not (probability of 50% or greater) 
that tinnitus is the result of exposure 
to noise trauma during service or is 
otherwise related to active service 
from July 1965 to July 1967?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner is specifically requested to 
discuss the significance, if any, of the 
audiogram examinations taken at the time of 
induction and separation from service.

4.  Following completion of the foregoing, the 
RO should readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC) and allowed an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

